      Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 1 of 10



     Law Offices of
 1
     BONNETT, FAIRBOURN,
 2   FRIEDMAN & BALINT, P.C.
     2325 E. Camelback Road, Suite 300
 3   Phoenix, Arizona 85016
 4   Telephone: (602) 274-1100
     Ty D. Frankel (AZ Bar No. 027179)
 5   tfrankel@bffb.com
 6 Law Offices of

 7 BONNETT, FAIRBOURN,
     FRIEDMAN & BALINT, P.C.
 8 600 W. Broadway, Suite 900
   San Diego, California 92101
 9
   Telephone: (619) 756-7748
10 Patricia N. Syverson (AZ Bar No. 020191)
   psyverson@bffb.com
11
                               IN THE UNITED STATES DISTRICT COURT
12

13                                    DISTRICT OF ARIZONA

14 Angel Garcia,                                  Case No. CV-18-02590-PHX-JZB
15                Plaintiff,                    JOINT CASE MANAGEMENT REPORT
16 v.

17 AVH Mortgage LLC, et al.,

18
                  Defendants.
19

20

21         Pursuant to the Court’s October 3, 2018 Order setting a Rule 16 Scheduling

22 Conference, counsel for Plaintiff Angel Garcia (“Plaintiff”) and counsel for Defendants

23 AVH Mortgage, LLC (“AVH”) and loanDepot.com, LLC (“loanDepot”) (collectively

24 “Defendants”) conferred on October 31, 2018, in a good faith effort to develop a Joint Case

25 Management Report for this litigation. The parties have agreed as follows:

26         1.     The Parties who attended the Rule 26(f) Meeting on October 31, 2018 and
27
                  assisted in developing the Case Management Report.

28         On behalf of Plaintiff: Ty D. Frankel. On behalf of Defendants: Tracy Miller.
                                               -1-
         Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 2 of 10



              2.      A short statement of the nature of the case.
 1
                      A.     Plaintiff’s statement of the case.
 2
              Loan Depot1 operates a mortgage loan business in Arizona. Loan Depot is a
 3
     consumer lender that has more than 1,800 licensed loan officers nationwide, including many
 4
     in Arizona. From March 5, 2018 until June 27, 2018, Plaintiff was an employee of Loan
 5
     Depot working as a loan officer with the title “Builder Loan Consultant.” Plaintiff was
 6
     compensated at a rate of $12.00 per hour. He also received a commission based on the
 7
     dollar volume or unit count of all closed loans each month and a quarterly commission
 8
     bonus. Loan Depot also recognized Plaintiff’s success as an employee by providing him a
 9
     monthly guarantee of $6,000, which was more than his peers received.
10
              Plaintiff, like all loan officers, was required to obtain licensure as a loan officer to
11
     perform duties associated with lending in the state in which the customer he was working
12
     with was located. Plaintiff was licensed as a loan officer in Arizona during his tenure with
13
     Loan Depot. As a loan officer in Arizona, Plaintiff was prohibited from making a false
14
     promise or misrepresentation or conceal an essential or material fact in the course of the
15
     mortgage broker business and also prohibited from engaging in illegal or improper business
16
     practices. A.R.S. § 6-909(L) & (N). Plaintiff’s supervisor, Ken Stropka, nevertheless
17
     required Plaintiff to misrepresent his work as a loan officer licensed in Arizona and engage
18
     in illegal and improper business practices by performing work on loans in states where
19
     Plaintiff was not licensed. For example, Mr. Stropka instructed Plaintiff to perform work
20
     as a loan officer on loans in Florida even though Plaintiff was not licensed there.
21
              Plaintiff was very concerned about management’s repeated instruction that he
22
     conduct work for originating loans in states where he was not licensed as a loan officer
23
     because such behavior was a violation of statute and public policy in Arizona. Plaintiff
24
     refused to participate in illegal behavior in violation of Arizona statute and public policy.
25
     Plaintiff exposed the wrongdoing by Loan Depot by notifying the human resources
26
     department that he was being required to perform tasks in violation of Arizona statute and
27
     1
28       For purposes of this section, “Loan Depot” refers to Defendants.
                                                      -2-
      Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 3 of 10




 1 policy for loan officers. Despite being made aware of Plaintiff’s concerns, management

 2 continued to instruct Plaintiff to perform work as a loan officer in states where he was not

 3 licensed.

 4         For example, on June 4, 2018, Plaintiff received email correspondence from his
 5 manager instructing him to work on loans for customers who were seeking lending in states

 6 other than Arizona where Plaintiff was licensed at the time. Plaintiff stated his concerns to

 7 his manager, Mr. Stropka, regarding being instructed to engage in loan officer work in states

 8 where he was not licensed against Arizona statute and policy. Nevertheless, Mr. Stropka

 9 instructed Plaintiff to pursue the work on the out-of-state loans despite his concerns about

10 the illegality of doing so. On June 6, 2018, Plaintiff contacted the human resources

11 department by email to notify Loan Depot that he was being instructed to perform loan

12 transactions in violation of Arizona statute and policy.

13         Additionally, Plaintiff was the only Spanish language speaker who worked as a loan
14 officer for the company. As a result, the company had a practice of requiring him to be on-

15 call significant hours each week, in addition to his regular work hours, to work with

16 Spanish-language clients. Loan Depot management required this from Plaintiff so that he

17 could handle the loans for Spanish-speaking customers who otherwise would not be able to

18 conduct business with a Loan Depot loan officer without Plaintiff’s participation.

19         Plaintiff was required to complete loan applications within thirty minutes of
20 receiving contact from a customer, including many Spanish language customers in states

21 throughout the country. As a result of this strict requirement, Plaintiff was required to spend

22 significant hours working on call. During this time, he was not able to perform personal

23 tasks and instead had to remain at his computer so that he could access the Loan Depot

24 computer system as soon as a customer contacted him to complete a loan application. As a

25 result of all his assignments, Plaintiff routinely worked with knowledge of management in

26 excess of forty hours per week during his tenure at Loan Depot, but Plaintiff was not paid

27 overtime for all of the hours he worked. During the typical week of his employment with

28
                                                 -3-
      Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 4 of 10




 1 Loan Depot, Plaintiff worked eighty-four hours. However, Plaintiff was not paid overtime

 2 for all the hours he was required by management to work with Loan Depot’s knowledge.

 3         On June 23, 2018 and again on June 26, 2018, Plaintiff emailed Loan Depot’s human
 4 resources department notifying them that he was not being paid for all the overtime he

 5 worked. He specifically notified human resources that he was not being paid for all the

 6 hours he was required to work and be on call to service Spanish-language customers.

 7 Human resources responded that they would pay Plaintiff any back wages he was owed, but

 8 Plaintiff was not compensated for all of the hours he worked by Loan Depot. Loan Depot

 9 wrongfully withheld wages from Plaintiff by failing to pay wages due to Plaintiff for hours

10 Plaintiff worked, including overtime.

11         Following Plaintiff’s complaints to human resources and management about having
12 not received legally required overtime and wages due under the FLSA and Arizona law and

13 being instructed to conduct loan officer work in violation of Arizona statute and public

14 policy, and as a direct and proximate result of Plaintiff’s complaints, Loan Depot retaliated

15 by terminating Plaintiff’s employment on June 27, 2018.

16                B.     Defendant’s statement of the case.
17         loanDepot is a national lending company that matches borrowers with the credit they
18 need through technology and high-touch customer care. AVH is an Arizona mortgage

19 company based in Scottsdale, Arizona. AVH and loanDepot are parties to a joint venture.

20 AVH hired Plaintiff in the position of Loan Consultant on March 5, 2018. Plaintiff was paid

21 $12.00 per hour plus commissions based on a written Compensation Plan. Plaintiff was

22 required to track his hours worked. AVH paid Plaintiff for all hours he reported working,

23 including time-and-a-half for any overtime worked.

24         In June 2018, Plaintiff began complaining that he was being asked to do work in
25 states where he was not licensed as a loan officer. AVH immediately investigated Plaintiff’s

26 complaints and took appropriate actions to ensure that Plaintiff and other loan officers were

27 not working as loan officers in states where they were not licensed. AVH took no adverse

28
                                                -4-
      Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 5 of 10




 1 action against Plaintiff for his complaints, but rather worked to ensure that his complaints

 2 were properly addressed.

 3         During his three months of employment with AVH, Plaintiff performed his job
 4 poorly and was frequently aggressive and combative with customers and coworkers.

 5 Plaintiff became easily agitated when simple requests were made, such as a request that he

 6 move to another desk or a request to meet with his supervisor to discuss a customer

 7 complaint. Plaintiff also failed to attend required work meetings and missed meetings with

 8 borrowers without notice. Borrowers complained that Plaintiff was difficult to contact and

 9 would not call them back. As a result of Plaintiff’s poor job performance during the very

10 short time he was employed, AVH decided to terminate Plaintiff’s employment on June 22,

11 2018.

12         Prior to AVH’s decision to terminate Plaintiff’s employment, Plaintiff did not
13 complain that he had not been paid for overtime hours. After AVH decided to terminate

14 Plaintiff’s employment, Plaintiff complained that he had been required to work “on call”

15 hours for which he had not been compensated. AVH requested documentation reflecting the

16 hours that Plaintiff had worked, but failed to track. Plaintiff refused to provide any

17 documentation reflecting the hours he allegedly worked or any specifics as to the actual

18 hours he claimed to have worked.

19         3.     Description of the principal factual and legal disputes.
20         Whether Plaintiff was paid proper overtime and all wages due pursuant to the Fair
21 Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”) and timely paid all wages due

22 pursuant to the Arizona Wage Statute, A.R.S. § 23-350 et seq.

23         Whether Defendants willfully violated overtime provisions of the FLSA, 29 U.S.C.
24 § 207; violated the record keeping requirements of the FLSA; and willfully violated the

25 Arizona Wage Statute by failing to timely pay all wages due to Plaintiff.

26         Whether Defendants violated the FLSA, 29 U.S.C. § 215(a)(3) by retaliating against
27 Plaintiff as a result of Plaintiff raising complaints about unpaid overtime.

28
                                                 -5-
      Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 6 of 10




 1         Whether Defendants violated the laws of this State by wrongfully terminating
 2 Plaintiff in violation of A.R.S. § 23-1501 as a result of Plaintiff raising complaints about

 3 being required to violate the laws and public policy of this State.

 4         Whether Defendants had a legitimate, non-retaliatory reason for terminating
 5 Plaintiff’s employment.

 6         Whether Plaintiff can prove that Defendants’ legitimate, non-retaliatory reason for
 7 terminating his employment is a pretext for retaliation.

 8         Whether loanDepot was Plaintiff’s employer.
 9         4.      The jurisdictional basis for the case, citing specific jurisdictional statutes.
10         This Court has jurisdiction over the subject matter and the parties hereto pursuant to
11 29 U.S.C. § 201 et seq. and 28 U.S.C. § 1331. Plaintiff’s State law claims are sufficiently

12 related to the FLSA claims that they form part of the same case or controversy. This Court

13 therefore has supplemental jurisdiction over Plaintiff’s State law claims pursuant to 28

14 U.S.C. § 1367.

15
           5.      Any parties which have not been served and an explanation of why they
16                 have not been served; and any parties which have been served but have
                   not answered or otherwise appeared.
17
           All parties have been served and filed answers.
18
           6.      A statement of whether any party expects to add additional parties to the
19
                   case or otherwise to amend pleadings.
20         At present the parties do not expect to add additional parties to the case.
21
           7.      A listing of contemplated motions and a statement of the issues to be
22                 decided by these motions.
23          The parties anticipate potential motions for summary judgment depending on what
24 evidence is obtained during discovery.

25         8.      The status of related cases pending before other courts or other judges of
26                 this Court.
           None.
27

28
                                                 -6-
       Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 7 of 10



              9.     A discussion of the parties’ compliance to date with the MIDP, whether
 1
                     any issues have arisen under the MIDP, and, if issues have arisen, a
 2                   description of those issues so the Court may resolve them at the Rule 16
                     conference. If the Rule 26(f) joint report raises MIDP issues for the Court
 3                   to resolve, copies of the parties’ MIDP disclosures should be attached to
 4                   the report.

 5
              The parties have exchanged initial MIDP responses.

 6            10.    A discussion of necessary discovery, including:
 7                   A.     The extent, nature and location of discovery anticipated by the
                             parties.
 8
              The parties anticipate discovery in the form of interrogatories, requests for
 9
     production of documents, requests for admissions, and depositions as contemplated by the
10
     Federal Rules of Civil Procedure.
11

12                   B.     Suggested changes, if any, to the discovery limitations imposed by
                            the Federal Rules of Civil Procedure.
13
              None at this time.
14
                     C.     The number of hours permitted for each deposition, unless
15                          extended by agreement of the parties.
16            The parties anticipate following the Federal Rules of Civil Procedure.
17
              11.    A discussion of issues relating to preservation, disclosure or discovery of
18                   electronically stored information, including the form or forms in which
                     it should be produced.
19
              The parties have met and conferred regarding document retention obligations and
20
     electronically stored information (“ESI”) and do not presently anticipate any issues. The
21
     parties agree that electronically stored information be produced either in native format or in
22
     searchable .tiff format with corresponding text files, with appropriate Concordance load
23
     files.
24
              12.    A discussion of any issues relating to claims of privilege or work product.
25
              The parties are not aware of any specific issues that need to be addressed at this time
26
     and intend to follow the applicable rules.
27

28
                                                    -7-
      Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 8 of 10



            13.     Proposed specific dates for each of the following:
 1

 2                  A.        A deadline for the completion of fact discovery and final
                              supplementation of discovery responses under MIDP:
 3
                              August 16, 2019
 4
                    B.        Dates for full and complete expert disclosures under Rule
 5                            26(a)(2)(C) of the Federal Rules of Civil Procedure.
 6                            Plaintiff: March 15, 2019
 7                            Defendant: April 12, 2019
 8                            Simultaneous rebuttal: May 10, 2019
 9
                    C.        A deadline for completion of all expert depositions.
10                            June 21, 2019
11
                    D.        A deadline for filing dispositive motions.
12
                              September 20, 2019
13
                    E.        A date by which the parties shall have engaged in good faith
14
                              settlement talks.
15                            June 14, 2019
16
                    F.        Case Specific Deadlines
17
                              n/a
18
            14.     Whether a jury trial has been requested and whether the request for a
19
                    jury trial is contested.
20
                    Plaintiff has demanded a jury trial.
21
            15.     Estimated length and any suggestions for shortening the trial.
22
                    The estimated length of trial is three days.
23

24          16.     The prospects for settlement, including any request of the Court for
                    assistance in settlement efforts.
25
            The parties anticipate discussing settlement but do not request the Court’s assistance
26
     at this time. Defendants believe that referral to a settlement conference judge would
27
     facilitate settlement.
28
                                                    -8-
     Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 9 of 10



         17.     Any other matters that will aid the Court and parties in resolving this
 1
                 case in a just, speedy, and inexpensive manner as required by Federal
 2               Rule of Civil Procedure.
 3       None.

 4       DATED: November 7, 2018.

 5                              BONNETT, FAIRBOURN, FRIEDMAN
                                & BALINT, P.C.
 6
                                /s/ Ty D. Frankel
 7                              Ty D. Frankel
                                2325 E. Camelback Road, Suite 300
 8                              Phoenix, Arizona 85016
 9                              BONNETT, FAIRBOURN, FRIEDMAN &
                                BALINT, P.C.
10                              Patricia N. Syverson
                                600 W. Broadway, Suite 900
11                              San Diego, California 92101
                                Attorneys for Plaintiff
12
                                OGLETREE, DEAKINS, NASH, SMOAK &
13                              STEWART, P.C.
14                              /s/ Douglas (Trey) Lynn (w/permission)
                                Tracy A. Miller
15                              Douglas (Trey) Lynn
                                Esplanade Center III
16                              2415 E. Camelback Road, Suite 800
                                Phoenix, AZ 85016
17                              Attorneys for Defendants
18

19

20

21

22

23

24

25

26

27

28
                                            -9-
     Case 2:18-cv-02590-JZB Document 20 Filed 11/07/18 Page 10 of 10



                                  CERTIFICATE OF SERVICE
 1

 2        I, Karen Vanderbilt, hereby certify that a true copy of the foregoing document filed
   through the ECF system will be electronically sent to the registered participants as identified
 3 on the Notice of Electronic Filing, and paper copies will be sent to those indicated as non-

 4 registered participants on November 7, 2018.

 5
                                               /s/Karen Vanderbilt
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 - 10 -
